THORNTON, J.,
dissenting.
I cannot agree with the conclusion reached in the majority opinion. In my view the circuit court erred in affirming the district court’s order dismissing the citations pending against defendant.
The state’s assignment of error reads:
"The circuit court erred in affirming the district court’s order dismissing the charges against the defendant.”
I am persuaded by the state’s argument that the circuit court’s conclusion of law that
"* * * the State showed bad faith on January 14, 1975 in making a motion for a continuance because Officer Clark E. Paul was not present * * *”
*521is not supported either by its own findings or by the record.1
I would reverse and remand.

 The record indicates that the district court apparently based its denial of the prosecutor’s request for a continuance on the same erroneous conclusion.